            Case 1:19-cv-10705-RGS Document 3 Filed 04/12/19 Page 1 of 17

                                                                                         FILED
                                                                                  IN CLERKS OFFICE
                            UNITED STATES DISTRICT COURT

                             DISTRICT OF MASSACHUSETTS                          "im 12 AH 10 55

                                                                                  U.S. DISTRICT COURT
                                                                                    fSTRICT OF MASS.
JOHN DOE,
                                                     Plaintiff,

-against-                                                           Civil Action No:


UNIVERSITY OF MASSACHUSETTS AT DARTMOUTH;
PEYTON R. HELM in individual and official capacity;
CYNTHIA CUMMINGS, in individual and official capacity;
DEBORAH MAJEWSKI, in individual and official capacity;
SCOTT WEBSTER, in individual and official capacity;
DAVID GOMES, in individual and official capacity
JOHN BUCK, in his individual and official capacity.
                                                     Defendants.
                                                               x


                PLAINTIFF'S MEMORANDUM OF LAW IN SUPPORT OF
                      PLAINTIFF'S MOTION TO PROCEED UNDER

                        PSEUDONYM AND PROTECTIVE ORDER



       Plaintiff John Doe, (Herein as "John"), Pro Se, hereby seeks authorization to file a

Complaint in the above-captioned matter as a pseudonymous Plaintiff, and to allow pseudonyms
for two "potential" female victims as Jane Doe and Salley Smith. In light of the serious nature of

the allegations contained in the Complaint, John is justifiably concerned about the possibility of
acts of reprisal that could further prevent John from proceeding with his career and future

endeavors, and inflict further severe physical and/or mental harm. John's identity as described in
the Complaint, should not be disclosed to the public due to the nature of the allegations in said
Complaint.

       There is good cause to grant John this relief. John's lawsuit implicates highly sensitive
information, including confidential health information. Additionally, John is concerned that if
Case 1:19-cv-10705-RGS Document 3 Filed 04/12/19 Page 2 of 17
Case 1:19-cv-10705-RGS Document 3 Filed 04/12/19 Page 3 of 17
Case 1:19-cv-10705-RGS Document 3 Filed 04/12/19 Page 4 of 17
Case 1:19-cv-10705-RGS Document 3 Filed 04/12/19 Page 5 of 17
Case 1:19-cv-10705-RGS Document 3 Filed 04/12/19 Page 6 of 17
Case 1:19-cv-10705-RGS Document 3 Filed 04/12/19 Page 7 of 17
Case 1:19-cv-10705-RGS Document 3 Filed 04/12/19 Page 8 of 17
Case 1:19-cv-10705-RGS Document 3 Filed 04/12/19 Page 9 of 17
Case 1:19-cv-10705-RGS Document 3 Filed 04/12/19 Page 10 of 17
Case 1:19-cv-10705-RGS Document 3 Filed 04/12/19 Page 11 of 17
Case 1:19-cv-10705-RGS Document 3 Filed 04/12/19 Page 12 of 17
Case 1:19-cv-10705-RGS Document 3 Filed 04/12/19 Page 13 of 17
Case 1:19-cv-10705-RGS Document 3 Filed 04/12/19 Page 14 of 17
Case 1:19-cv-10705-RGS Document 3 Filed 04/12/19 Page 15 of 17
Case 1:19-cv-10705-RGS Document 3 Filed 04/12/19 Page 16 of 17
Case 1:19-cv-10705-RGS Document 3 Filed 04/12/19 Page 17 of 17
